Citation Nr: 0503993	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-08 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
November 6, 1995.  The veteran perfected a timely appeal of 
this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1995, the veteran filed a claim of service 
connection for PTSD, which as noted above was granted by the 
RO in May 2002; the veteran has perfected a timely appeal 
challenging the initial evaluation assigned.  While the 
veteran's claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), was enacted.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The duties to notify and assist provisions of the VCAA are 
applicable to all claims filed on or after November 9, 2000, 
the date of enactment, or, as here, were filed prior to the 
date of enactment and pending before VA on that date.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-03, 69 Fed. Reg. 25,179 (2004).  

To date, the RO has sent the veteran a "VCAA" letter in 
November 2002; however, this letter unfortunately discusses 
the criteria for establishing a claim for service connection, 
rather than that required for higher rating.  The VCAA and 
its implementing regulations include notification provisions.  
As part of the notice, VA must specifically inform the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  As such, a VCAA letter must specifically:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to that effect.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004).  As such, the Board finds 
that this matter must be remanded, and that on remand, the RO 
must inform the veteran and his representative of the VCAA 
and its notification provisions.  

In this regard, the Board notes that effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  
Although the RO has acknowledged this change, and in fact, 
indicated that it considered both the former and revised 
regulations, to date, the RO has not notified the veteran of 
the criteria for evaluating PTSD that was in effect prior to 
November 7, 1996.  As part of VA's duty to notify under the 
VCAA, on remand, the RO must do so.

This case must be remanded for substantive reasons as well.  
In requesting that the Board remand this matter to the RO, 
the veteran's representative points out in September 2004 
written argument that that VA has not evaluated the veteran, 
on either a formal or outpatient basis, since August 1997.  
Under the circumstances, and particularly because this case 
involves the propriety of the initial rating assigned 
following the grant of service connection, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim, a 
practice known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As such, given the length of 
time since he was last evaluated, a period of more than seven 
years, and in light of the Court's decision in Fenderson, the 
Board concludes that following the receipt of any outstanding 
treatment records, the veteran must be afforded a 
contemporaneous and thorough VA examination.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim for a higher rating for 
his PTSD.  In doing so, the letter must 
inform the veteran of the criteria for 
evaluating PTSD in effect prior to 
November 7, 1996.  The letter should also 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for psychiatric problems 
since November 1995.  This should 
specifically include records of his care 
at the Boston, Massachusetts, VA Medical 
Center, dated since August 1997.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  In doing 
so, the RO consider the criteria in 
effect prior to November 7, 1996, as well 
as the new criteria for rating 
psychiatric disabilities effective on 
that date, and should address whether 
staged rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999).

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


